DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-3, 6-7, 9-12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claims 1 and 10, the prior art of record fails anticipate or render obvious the combined elements/steps of the file transmission and storage functionality in conjunction with the validity check limitations, as recited in the claims. 

Referring to independent claim 9, the prior art of record fails anticipate or render obvious the combined elements/steps of the file transmission and storage functionality in conjunction with the processor further configured to transmit apparatus information about the first external apparatus to the first external apparatus, based on a broadcasting signal according to a transmission stand received from the first external apparatus through the at least one communication, and process network communication according to the transmission standard to be enabled between the at least one communicator and the first external apparatus based on the apparatus information received from the first apparatus, as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


November 2, 2021